Citation Nr: 0201197	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  94-40 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral spine 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from February 1970 to February 
1972, and from January 1977 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to an increased rating for a lumbosacral spine disability.  
This matter also comes before the Board on appeal from a 
November 1994 decision by the Philadelphia RO that denied 
entitlement to TDIU.  Thereafter, the case was transferred to 
the Buffalo, New York, RO, which is presently handling the 
current appeal.  The Board remanded the appeal in November 
2000 for additional development.


FINDINGS OF FACT

1.  The veteran's low back disability, status post 
laminectomy at L4-5 with degenerative changes, is manifested 
by chronic low back pain with increased back pain and 
bilateral radiculopathy during exacerbations; functionally, 
his overall disability more closely approximates severe 
limitation of lumbar spine motion.

2.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
low back disability.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbosacral 
spine disability, but no higher, have been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 U.S.C.A. § 5107(b) (West Supp. 2001); 
38 C.F.R. Part 4, §§ 3.321(b), 4.1, 4.2, 4.3, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Codes 5292, 5293 (2001).

2.  The veteran is not individually unemployable by reason of 
service-connected disability.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. §§ 
3.340, 3.341, 4.1, 4.16, 4.19 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claims on appeal.  See  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
In letters dated in May 1993, September 1993, November 1993, 
May 1994, June 1994 and November 1999, the RO advised the 
veteran of the type(s) of information and evidence necessary 
to substantiate his claims.  By virtue of a Statement of the 
Case (SOC) and multiple Supplemental Statements of the Case 
(SSOC), the RO has advised the veteran (and his 
representative) of the Reasons and Bases in denying his 
claims.

In this case, the RO has assisted the veteran by providing 
him authorization forms, and obtaining his private medical 
records on his behalf.  The RO also sought information from 
the veteran's previous employers.  Furthermore, the RO has 
obtained the veteran's VA clinical records, and provided VA 
orthopedic and neurologic examinations.  By letter dated in 
January 2001, the RO also contacted the Social Security 
Administration (SSA) for additional information and evidence.  
That same month, SSA informed the RO that the veteran's claim 
was denied due to lack of work credits, and that no medical 
records were in their possession.  The record does not 
reflect any further outstanding requests to obtain any 
additional records or information.

Based upon the above, the Board finds that no reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claims.  In this respect, the 
case has been fully developed, proper notice has been issued 
and there are no outstanding requests to obtain additional 
evidence or information.  A remand for RO consideration of 
the new duty to assist and notice regulations would only 
serve to impose additional burdens on VA with no benefit 
flowing to the veteran.  See Soyini v. Derwinski, 1 Vet. App. 
540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the Board finds that no prejudice accrues to the 
veteran in proceeding to the merits of his claims at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (the 
Board must consider whether a claimant will be prejudiced by 
addressing a question that has not been addressed by the RO).

II.  Factual Summary

The veteran contends that he is entitled to a rating in 
excess of 20 percent for his service connected lumbar spine 
disability.  He also contends that his low back disability 
precludes him from obtaining and maintaining substantially 
gainful employment.  He primarily complains of constant lower 
back pain which is exacerbated by weather changes and/or 
prolonged sitting, standing and climbing of inclined 
surfaces.  His flare-ups of disability result in painful 
sciatica of both legs with muscle stiffness and cramps of the 
back, hips and lower extremities.  He obtains little relief 
with the use of Motrin or Tylenol.

The veteran's occupational history includes military service 
as a power generator equipment mechanic and motor transport 
operator.  He graduated from high school, and has vocational 
training in tractor-trailer truck driving and building 
construction.  He has performed jobs in truck transportation, 
washing and maintaining school buses, driving school buses, 
light duty custodial work, and pest control.  He discontinued 
working as a truck driver unloading bales of hay in February 
1990 due to aggravation of low back pain.  Since then, he has 
been unsuccessful in obtaining employment in the areas of 
tractor-trailer driving, general store work and manual labor.

The veteran had active service from February 1970 to February 
1972, and from January 1977 to May 1979.  During his second 
period of active service, he was treated for arthrogenic back 
pain which was exacerbated with cold weather exposure.  An x-
ray examination was interpreted as showing spondylosis of the 
pars interarticularis on the left and sclerosis on the right.  
In December 1978, a military physician stated that the 
veteran had "a serious back condition and must not have his 
low back exposed to cold weather which will induce pain to 
the point of total disability."  He was given an "L-3" 
profile limiting him from prolonged crawling, stooping, 
running, jumping, marching and standing, strenuous physical 
activity or handling of heavy materials; overhead work, pull-
ups and push-ups, or assignments requiring daily exposure to 
cold.

On his initial July 1979 VA examination, the veteran 
primarily complained of low back pain on prolonged sitting or 
standing.  His physical examination was significant for some 
limitation of motion, and positive straight leg raising on 
the right.  He was given a diagnosis of chronic, moderate 
lumbosacral sprain.  By means of a rating decision dated in 
October 1979, the RO granted service connection for 
lumbosacral strain, and assigned an initial 10 percent 
evaluation.

Thereafter, the veteran's medical records reflect continued 
difficulty with low back pain which he treated with anti-
inflammatory medications.  However, he was capable of 
performing tasks of "moderate demands."  He incurred a back 
injury in 1977 which resulted in increased back pain with 
paresthesia and pain in the lower extremities.  In August 
1984, he underwent a lumbar laminectomy due to herniated 
nucleus pulposus at L4-5.  He had a symptomatic recovery 
period with recurrent, severe low back pain and radicular 
pain that followed a non-typical sensory nerve root pattern.  
In April 1985, a VA examiner suggested that the veteran may 
require a permanent light duty work restriction, including no 
repeated bending, twisting or lifting over 15-20 pounds.  The 
RO increased the disability evaluation to 20 percent in a 
September 1985 rating decision.

The veteran's subsequent VA clinical records reveal continued 
difficulty with low back pain and bilateral lower extremity 
pain.  He complained of an inability to perform prolonged 
walking, driving and climbing.  A computerized tomography 
(CT) scan in February 1990 was significant for narrowing of 
the L4-5 disc space with minimal bulging, minimal thickening 
of the ligamentum flavum, minimal spinal stenosis at L5-S1 
and degenerative changes of the facet joints.  VA orthopedic 
examination in May 1990 revealed lumbar spine motion measured 
as 50 degrees of forward bending, 20 degrees of backward 
bending and 30 degrees of side-bending.  A May 1990 VA 
neurologic examination was negative for significant 
neurologic deficit.  In a May 1991 decision, the Board found 
that the veteran's low back disability was manifested by no 
more than moderate limitation of motion with muscle spasm, 
and sciatica without significant neurological deficit.

A June 1992 medical assessment by Ellis Rucker, M.D., reveals 
the veteran's complaints of neck, shoulder, lower back, leg 
and knee pain which prevented him from standing, walking, 
running long distances and performing general housework.  Dr. 
Rucker provided a diagnosis of chronic low back pain with 
history of L4-5 laminectomy secondary to herniated disc.  The 
veteran's functional limitations were described as "no 
lifting, pulling, pushing, prolonged standing or prolonged 
sitting."  Dr. Rucker also indicated that the veteran was 
"incapacitated" due to a "profoundly limiting physical or 
mental condition which permanently preclude[d] any form of 
employment."

The veteran filed his claim for an increased rating in April 
1993.  A neurologic examination by V. Chaduk, M.D., one month 
previously revealed complaint of lower back pain with pain 
radiating down both lower extremities, mainly in the anterior 
aspect of both thighs, which produced some difficulty with 
walking.  The veteran had occasional heavy feeling of the 
legs, but denied severe tingling, numbness or incontinence of 
bowel or bladder.  On physical examination, there was no 
evidence of spinal deformity.  He had significant tenderness 
in the lumbar region with straight leg raising positive at 75 
percent.  There was no hemiparesis, paraplesias, or definite 
evidence of muscle wasting.  His deep tendon reflexes were 3+ 
and symmetrical.  Babinski's sign was negative.  There were 
mild sensory changes in the L5-S1 root distribution 
bilaterally.  His gait was slow and steady.  He had 
difficulty walking on his toes and heels.  He was given 
impressions of chronic pain syndrome due to lumbosacral 
degenerative joint disease and status post surgery for lumbar 
disc disease at L4-L5.  His recommendations included 
continued nonsteroidal anti-inflammatory medications, local 
moist heat application, regular exercise program and 
continued line of medical treatment.  His prognosis was 
deemed poor due to his longstanding problems.

On VA spine examination dated in July 1993, the veteran 
stated that his constant pain awoke him at night, and was 
aggravated by cold and damp weather.   He was able to walk 
about 1/2 mile and stand for 15 minutes.  His treatment 
included a back support, Motrin and a transcutaneous 
electrical nerve stimulation (TENS) unit.  On physical 
examination, there was no postural abnormality, fixed 
deformity or paraspinal muscle spasm.  He was capable of 
forward flexion to 70 degrees and backward flexion to 30 
degrees with side and lateral flexion ranging from 25-30 
degrees.  He evidenced pain on movement in all directions.  
There was no neurological deficit.  He was given a diagnosis 
of lumbar disc disease.

A December 1993 letter from the veteran's treating 
chiropractor, Dorothy J. Anthony, D.C., offered a diagnosis 
of lumbar plexus disorder manifested by dysfunction of the 
lumbar, thoracic and cervical spines.   In a June 1994 
letter, Dr. Anthony noted that the veteran's symptoms ranged 
from low back pain to acute sciatica, and that the severity 
of his symptoms varied upon his activities and environmental 
factors such as weather.  His condition was deemed chronic 
and without cure, and treatable on an as needed basis.

On VA spine examination, dated in June 1994, the veteran 
indicated that his symptoms of low back with cramps and 
muscle spasms in his legs occurred mainly in the morning and 
the evening.  He treated his symptoms with a TENS unit, 
ibuprofen, and a quinine medication.  On physical 
examination, he had a normal gait.  There was no fixed 
deformity or wasting of the musculature of the back.  He 
could forward flex to within 10 inches of the floor, and 
backward extend to between 10 to 15 degrees.  He had lateral 
flexion to 20 degrees, and rotation to 35-40 degrees, 
bilaterally.   

On VA spine examination, dated in December 1999, the veteran 
voiced complaint of chronic, achy back pain which was 
exacerbated with walking and alleviated with sitting and 
resting.  He denied bowel or bladder dysfunction.  On 
physical examination, he ambulated with a symmetrical and 
non-antalgic gait.  He had active forward flexion to 20 
degrees (also described as fingertips to his knees), 
extension to 10 degrees, lateral rotation to 20 degrees, and 
rotation to 35 degrees.  His hip flexion, knee extension, 
dorsiflexion and plantarflexion showed 5/5 strength.  He was 
able to walk on his toes, squat, and perform repetitive toe 
elevations.  His reflexes were 2+ bilaterally, and his 
sensory was grossly intact.  His straight leg test was 
negative bilaterally.  His x-ray examination was significant 
for early degenerative changes of the L5-S1 facets 
bilaterally.  He was given a diagnosis of chronic low back 
pain, status post laminectomy.  The examiner also stated that 
it was likely that range of lumbar spine motion would be 
further restricted during flare-ups, but that it was not 
possible to accurately estimate any additional loss of motion 
without an examination during a flare-up.  The examiner was 
also unable to quantify any further deficits of weakened 
movement, incoordination or fatigability without provocative 
testing.

On VA spine examination, dated in February 2001, the veteran 
described "frequent" flare-ups of disability, which mainly 
occurred during weather changes, at which times he could "do 
very little" due to low back and lower extremity pain.  His 
functional difficulties included walking inclined surfaces, 
bending, stooping, squatting and traveling long distances.  
He had occasional toe numbness, and found it difficult to sit 
with his legs stretched out.  He denied pain on coughing and 
sneezing.  His bowel and bladder function was intact.  He 
last worked as a light duty custodian in 1990.  On physical 
examination, he ambulated without evidence of limp.  He side-
turned and managed the examining table with ease.  He 
experienced low back and leg pain at 40 degrees of straight 
leg raising bilaterally.  There were no sensory or motor 
deficits of either lower extremity.  His deep tendon reflexes 
were present and symmetrical.  There was no evidence of 
pathological reflexes.  On palpation, there was diffuse 
tenderness of the lumbar paravertebral musculature and 
minimal tenderness of the sacroiliac joints over the gluteal 
area.  The lumbar spine demonstrated flexion to 70 degrees, 
extension to 15 degrees, rotation to 20 degrees bilaterally, 
and side-bending to 20 degrees bilaterally.  He could toe and 
heel walk without discomfort.  His x-ray examination was 
significant for slight osteophytic formation in the lower 
lumbar spine.  He was given a diagnosis of degenerative 
intervertebral disc disease of the lumbar spine secondary to 
lumbar laminectomy at L4-5.  

The examiner also offered the following opinion:

It is of note during this examination that the 
veteran is not experiencing a great deal of 
pain and he exhibits no evidence of any 
weakness, nor does he exhibit any evidence of 
any incoordination.  It is, however, my 
opinion that during the flare-ups which he 
describes, which are brought on mostly by 
weather changes, the pain level would be 
significantly increased and this would result 
in further loss of range of motion of the 
lumbar spine and very likely could cause some 
radicular irritation, resulting in increased 
pain in the lower extremities.  Such painful 
symptoms will lead to early fatigue, weakened 
movements, and ultimately to a loss of 
coordination.  Hence, it is my opinion that 
the veteran would not be able to perform 
duties which require repetitive bending, 
stooping or lifting.

III.  Increased rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  The Board considers 
all the evidence of record, but only reports the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

The veteran's service-connected low back disability 
encompasses limitation of motion, lumbosacral strain, and 
status post laminectomy at L4-5 with bilateral radiculopathy.  
Most recently, the RO has rated the veteran's lumbar spine 
disability as 20 percent disabling under Diagnostic Code 
5292.  This rating contemplates moderate limitation of motion 
of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2001).  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.  Id.

The veteran primarily complains of constant low back pain 
which is exacerbated during "frequent" flare-ups of 
disability.  His VA examinations in July 1993, June 1994 and 
February 2001 essentially demonstrated lumbar forward flexion 
to 70 degrees and backward flexion ranging from 15 to 30 
degrees.  His lateral side bending and rotation ranged from 
20 to 25 degrees.  The December 1999 VA examination report, 
however, recorded active forward flexion limited to 20 
degrees (otherwise described as fingertips to knees).  VA 
examiners have provided opinion that the veteran's 
exacerbations of disability would result in additional loss 
of range of motion, but indicate that such additional loss 
would be difficult to quantify.  The Board is of the opinion 
that the veteran's limitation of flexion to 20 degrees in 
December 1999 is indicative of the extent of additional loss 
of range of motion during flare-ups of disability.  Upon 
consideration of functional impairment during flare-ups of 
disability, the Board applies the benefit of the doubt rule 
in favor of the veteran by finding that his overall 
disability more closely approximates severe limitation of 
lumbar spine motion.  38 U.S.C.A. § 5107(b) (West Supp. 
2001); 38 C.F.R. §§ 4.40, 4.45 (2001).  Thus, a 40 percent 
rating is warranted under Diagnostic Code 5292.  This is the 
highest rating under this diagnostic code.

The record reflects that the veteran has a history of 
laminectomy at L4-5 with current complaint of bilateral 
radiculopathy.  He holds a diagnosis of degenerative disc 
disease.  Thus, the veteran could alternatively be considered 
for higher rating due to intervertebral disc syndrome under 
Diagnostic Code 5293.  A 60 percent rating under this 
diagnostic code is warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of deceased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).

The veteran does complain of bilateral radiculopathy of the 
lower extremities which, according to VA examiners and Dr. 
Anthony, occur during flare-ups of disability.  Beyond the 
"mild" sensory changes identified by Dr. Chaduk in March 
1993, the medical evidence of record has shown essentially 
negative neurological examinations.  Dr. Anthony has 
described the veteran's neurologic symptoms as "acute 
sciatica."  At best, the veteran's statements describe 
recurring exacerbations, precipitated by events such as too 
much activity or weather changes, with more than intermittent 
relief.  Thus, the preponderance of the evidence weighs 
against a higher still rating under Diagnostic Code 5293.  In 
the absence of evidence of ankylosis of the lumbar spine or 
vertebral fracture, the Board finds no further basis for a 
rating in excess of 40 percent for the veteran's lumbar spine 
disability.  See generally 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289 (2001).

In making these assessments, the Board has relied upon the 
veteran's descriptions of his low back symptoms and his 
frequency of flare-ups in awarding his 40 percent rating.  
Based upon his report of symptoms and the provisions of 
38 U.S.C.A. § 5107(b) (West Supp. 2001) and 38 C.F.R. §§ 
4.40, 4.45, he has been awarded the maximum rating for 
limitation of motion.  The medical findings, however, do not 
support a basis for further compensation.

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).

IV.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2001).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2001).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2001).

As held above, the veteran's service connected lumbar spine 
disability has been evaluated as 40 percent disabling.  He 
has no other service connected disability.  Under VA 
regulations, his 40 percent rating does not meet the 
schedular criteria for a TDIU rating.  38 C.F.R. § 4.16(a) 
(2001).  Thus, he is not entitled to a TDIU evaluation under 
the schedular standards of 38 C.F.R. § 4.16.  However, a 
claim may be referred to the Director of Compensation and 
Pension Service for extra-schedular consideration where the 
evidence establishes that the veteran is unemployable by 
reason of service-connected disability, but fails to meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a).  
38 C.F.R. § 4.16(b) (2001).  An assessment for extra-
schedular referral requires consideration of the veteran's 
service-connected disability, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.  Id.  The veteran's age and effects of 
non-service connected disability, however, are not factors 
for consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2001).

The issue at hand involves a determination as to whether 
there are circumstances in this case, apart from the non-
service-connected conditions and advancing age, that would 
justify a total disability rating based on unemployability.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Board must 
determine if there is some service connected factor outside 
the norm which places the veteran in a different position 
than other veterans with a 40% combined disability rating.  
Id.  The fact that the veteran is unemployed or has 
difficulty obtaining employment is not enough as a schedular 
rating provides recognition of such.  Id.  Rather, the 
veteran need only be capable of performing the physical and 
mental acts required by employment.  Id.  Furthermore, the 
schedular criteria compensate for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2001). 

In June 1992, Dr. Rucker provided an assessment that the 
veteran was precluded from any type of employment, 
presumably, due to his back disability.  Dr. Rucker's 
assessment, however, is not supported by any medical 
findings.  It is also unclear whether the veteran's non-
service connected complaints of neck, shoulder and knee pain 
were considered in this assessment.  Presumably, Dr. Rucker 
feels that the veteran is precluded from sedentary 
employment.  On the other hand, the VA examiner in February 
2001 provided opinion that the veteran was only precluded 
from performing duties requiring repetitive bending, stooping 
or lifting.  This assessment was based on physical 
examination and supported by medical findings.  Other VA 
examiners have voiced similar conclusions.  Except for 
occasional periods of disability flare-ups, the evidence 
establishes that the veteran's low back disability shows 
relatively good range of motion.  

The veteran possesses a high school degree and has received 
some formal training in building construction estimating.  He 
has considerable experience in the truck transportation 
industry.  There is no indication that he cannot use these 
skills to obtain employment in a sedentary-type position, or 
that he cannot develop other skills that would allow him to 
obtain employment in any other field limited to sedentary-
type work.  There is also no evidence which suggests that, 
even when considering his limitations and exacerbations, that 
some factor exists which takes his case outside the realm of 
the usual so as to render impracticable his 40 percent 
schedular rating.  Rather, the evidence strongly suggests 
that, at the very least, the veteran is capable of physically 
performing in a sedentary-type vocation.

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected low back 
disability.  The Board finds that the opinion provided by Dr. 
Rucker is neither persuasive nor supportable when viewed in 
light of the entire evidence of record.  The benefit of the 
doubt rule is not for application, see 38 U.S.C.A. § 5107(b) 
(West Supp. 2001), and the claim for entitlement to TDIU is 
denied.


ORDER

An increased rating for lumbosacral spine disability is 
denied.

The claim for entitlement to TDIU is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

